                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                 EUGENE DIVISION



UNITED STATES OF AMERICA,                                Case No. 6:20-cr-00149-AA
                                                          ORDER AND OPINION
      v.

JAMES CHRIS COLASANTI,

               Defendant,


AIKEN, District Judge:

          Now before the Court is defendant James Chris Colasanti’s Motion to Reduce

Sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). ECF No. 12. The Court previously

heard oral argument on this matter on October 9, 2020. ECF No. 20. For the reasons

stated on the record, the Court granted the motion at the hearing. The Court then

entered a Second Amended Judgment reducing defendant’s sentence to one of time

served as of October 16, 2020. ECF No. 21. This opinion is entered to complete the

record.

///



Page 1 – ORDER AND OPINION
                                 BACKGROUND

      Defendant was previously on supervision to this Court related to past

convictions in cases 6:96-cr-60132-AA, 3:97-cr-60121-AA and, the present case, 6:20-

cr-00149-AA. While a resident at the Lane County Residential Reentry Center,

defendant was arrested pursuant to alleged violation of the terms of his supervised

released on October 3, 2019. Defendant was subsequently charged by information in

6:20-cr-00056-AA with Possession of a Dangerous Weapon in a Federal Facility in

violation of 18 U.S.C. § 930(a). Defendant then pleaded guilty to that charge as well

as various supervised release violations pursuant to negotiated agreement with the

government on May 18, 2020. At the same hearing, defendant was sentenced to

concurrent 18 months in Bureau of Prisons (“BOP”) custody in each of his supervised

release violation cases, 6:96-cr-60132-AA, 3:97-cr-60121-AA and, 6:20-cr-00149-AA,

and 10 months in custody for the new crime in 6:20-cr-00056-AA to run consecutively

with the sentences for the supervised release violations. The Court also imposed an

additional 18-month term of supervised released.

      When he filed the present motion, defendant was housed at FCI Sheridan and

projected to be released from custody on January 1, 2021.

                               LEGAL STANDARD

      Generally, a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25

(2010). Compassionate release under § 3582(c)(1)(A) provides an exception in rare

cases. Until 2018, § 3582 allowed compassionate release only upon a motion by the




Page 2 – ORDER AND OPINION
Bureau of Prisons (“BOP”). With the passage of the First Step Act of 2018, Pub. L.

No. 115-391, § 603, 132 Stat. 5194, 5239 (Dec. 21, 2018), Congress authorized courts

to modify a defendant's sentence on a motion filed by a defendant “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant's facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

        Under § 3582(c)(1)(A), a court may reduce a defendant's sentence if it finds that

two conditions are met: (1) that “[e]extraordinary and compelling reasons warrant

such a reduction” and (2) “that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” If the court finds that those

conditions are met, before granting a sentence reduction, it must “consider[ ] the

factors set forth in [18 U.S.C.] § 3553(a) to the extent applicable[.]” 18 U.S.C. §

3582(c)(1)(A); see also United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020)

(reasoning that “[18 U.S.C. §§ 3582(c)(1) and (c)(2)'s parallel language and structure [

]   compel us to conclude that compassionate release hearings are sentence-

modification proceedings and that courts considering motions filed under § 3582(c)(1)

must follow a Dillon-style test” and describing the three-part test for compassionate

release motions (citing Dillon, 560 U.S. at 827, 829–30)).

        The Sentencing Commission's policy statement regarding sentence reductions

under § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The policy statement identifies

categories of extraordinary and compelling reasons, including the defendant's age,




Page 3 – ORDER AND OPINION
medical conditions, and family circumstances. U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). It

also requires courts to find that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” Id. §

1B1.13(2). But this policy statement, which has not been updated since the First Step

Act amended § 3582(c)(1)(A), only applies to motions filed by the BOP Director on

behalf of a defendant. United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021). On

a defendant's direct motion for compassionate release, the policy statement “may

inform a district court's discretion, ... but [it is] not binding.” Id. As a result, the court

may consider any extraordinary and compelling reason for release that a defendant

might raise. Id.

                                      DISCUSSION

       Initially,   the Court notes that defendant submitted a request for

compassionate release to the warden at FCI Sheridan on July 27, 2020. The warden

never responded to that request. Given that more than thirty days have passed

without a response since the request was made, defendant’s motion is properly before

this Court.

       Defendant is a 57-year-old man who has numerous health concerns which

include: a compromised immune system, Post Traumatic Stress Disorder (“PTSD”),

depression, schizophrenia, Latent Tuberculosis (“LTBI”), seizure disorder, chronic

lower back pain, Thrombocytopenia, myopia, regular astigmatism, presbyopia,

degenerative disc disease, thoracic or lumbosacral neuritis or radiculitis, dental




Page 4 – ORDER AND OPINION
problems, and a history of hepatitis C. At oral argument, the government conceded

that defendant is likely medically qualified for compassionate release.

      Indeed, many of plaintiff’s current comorbidities put him at a high risk for not

only contracting but also developing severe complications from COVID-19.

Accordingly, the Court finds that extraordinary and compelling reasons exist to grant

compassionate release.

      After considering the factors outlined in 18 U.S.C. § 3553(a), the Court is

persuaded that goals of sentencing would not be undermined by granting defendant’s

request for compassionate release.

      Though defendant does have a lengthy criminal history, he has already served,

when counting good time credit, close to his full sentence in this case with effectively

less than four months before his scheduled release. Further, defendant’s mental

health conditions coupled COVID-19 conditions have made the time he has served

harsher and more stressful than it would be under normal circumstances. The Court

finds defendant’s efforts toward rehabilitation while incarcerated as significant.

      Finally, given the limited amount of time left on his sentence and his

rehabilitate efforts, the Court finds that defendant would not pose a danger to the

community at the time this motion was pending. See 18 U.S.C. § 3142(g).

///

///

///

///




Page 5 – ORDER AND OPINION
                                CONCLUSION

      Accordingly, defendant’s Motion to Reduce Sentence pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) (ECF No. 12) is GRANTED.

      IT IS SO ORDERED.

                  28th day of May 2021.
      Dated this ______



                                  /s/Ann Aiken
                           _______________________
                                   Ann Aiken
                          United States District Judge




Page 6 – ORDER AND OPINION
